SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D/A* (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO 13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO 13d-2(a) (Amendment No. 1) COMVERGE, INC. (Name of Issuer) Common Stock, par value $0.001 per share (Title of Class of Securities) (CUSIP Number) Ardsley Advisory Partners 262 Harbor Drive, 4th Floor Stamford, CT 06902 Attention: Steven Napoli (203) 564-4230 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) December 14, 2011 (Date of Event which Requires Filing of this Schedule) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box. [ ] NOTE:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7 for other parties to whom copies are to be sent. (Continued on following pages) (Page 1 of 20 Pages) The information required in the remainder of this cover page shall not be deemed to be "filed" for purposes of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No.205859101 SCHEDULE 13D/A Page 2of 20 Pages 1 NAME OF REPORTING PERSONS Ardsley Partners Fund II, L.P 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) x (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS (see instructions) WC (see Item 3) 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDING IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 419,900 shares of common stock 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 419,900 shares of common stock 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH PERSON 419,900 shares of common stock 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (see instructions) ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) (see Item 5) 1.7% 14 TYPE OF REPORTING PERSON (see instructions) PN CUSIP No.205859101 SCHEDULE 13D/A Page 3 of 20 Pages 1 NAME OF REPORTING PERSONS Ardsley Partners Institutional Fund, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a) x (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS (see instructions) WC (see Item 3) 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDING IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 327,800 shares of common stock 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 327,800 shares of common stock 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH PERSON 327,800 shares of common stock 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (see instructions) ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) (see Item 5) 1.3% 14 TYPE OF REPORTING PERSON (see instructions) PN CUSIP No.205859101 SCHEDULE 13D/A Page 4 of 20 Pages 1 NAME OF REPORTING PERSONS Ardsley Offshore Fund, Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a) x (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS (see instructions) WC (see Item 3) 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDING IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION British Virgin Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 27,300 shares of common stock 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 27,300 shares of common stock 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH PERSON 27,300 shares of common stock 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (see instructions) ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) (see Item 5) 0.1% 14 TYPE OF REPORTING PERSON (see instructions) CO CUSIP No.205859101 SCHEDULE 13D/A Page5 of 20 Pages 1 NAME OF REPORTING PERSONS Ardsley Partners Renewable Energy Fund, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a) x (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS (see instructions) WC (see Item 3) 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDING IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 650,400 shares of common stock 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 650,400 shares of common stock 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH PERSON 650,400 shares of common stock 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (see instructions) ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) (see Item 5) 2.6% 14 TYPE OF REPORTING PERSON (see instructions) PN CUSIP No.205859101 SCHEDULE 13D/A Page 6 of 20 Pages 1 NAME OF REPORTING PERSONS Ardsley Renewable Energy Offshore Fund, Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a) x (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS (see instructions) WC (see Item 3) 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDING IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION British Virgin Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 48,100 shares of common stock 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 48,100 shares of common stock 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH PERSON 48,100 shares of common stock 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (see instructions) ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) (see Item 5) 0.2% 14 TYPE OF REPORTING PERSON (see instructions) CO CUSIP No.205859101 SCHEDULE 13D/A Page 7 of 20 Pages 1 NAME OF REPORTING PERSONS Ardsley Advisory Partners 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a) x (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS (see instructions) AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDING IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION New York NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 1,675,000 shares of common stock 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 1,675,000 shares of common stock 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH PERSON 1,675,000 shares of common stock 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (see instructions) ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) (see Item 5) 6.6% 14 TYPE OF REPORTING PERSON (see instructions) PN; IA CUSIP No.205859101 SCHEDULE 13D/A Page 8 of 20 Pages 1 NAME OF REPORTING PERSONS Ardsley Partners I 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a) x (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS (see instructions) AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDING IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION New York NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 1,398,100 shares of common stock 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 1,398,100 shares of common stock 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH PERSON 1,398,100 shares of common stock 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (see instructions) ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) (see Item 5) 5.8% 14 TYPE OF REPORTING PERSON (see instructions) PN CUSIP No.205859101 SCHEDULE 13D/A Page 9 of 20 Pages 1 NAME OF REPORTING PERSONS Philip J. Hempleman 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a) x (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS (see instructions) AF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDING IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER 1,675,000 shares of common stock 9 SOLE DISPOSITIVE POWER -0- 10 SHARED DISPOSITIVE POWER 1,675,000 shares of common stock 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH PERSON 1,675,000 shares of common stock 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (see instructions) ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) (see Item 5) 6.6% 14 TYPE OF REPORTING PERSON (see instructions) IN \ CUSIP No.205859101 SCHEDULE 13D/A Page 10 of 20 Pages 1 NAME OF REPORTING PERSONS Spencer Hempleman 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a) x (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS (see instructions) PF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDING IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 75,000 shares of common stock 8 SHARED VOTING POWER -0- 9 SOLE DISPOSITIVE POWER 75,000 shares of common stock 10 SHARED DISPOSITIVE POWER -0- 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH PERSON 75,000 shares of common stock 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (see instructions) ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) (see Item 5) 0.3% 14 TYPE OF REPORTING PERSON (see instructions) IN CUSIP No.205859101 SCHEDULE 13D/A Page 11 of 20 Pages 1 NAME OF REPORTING PERSONS Benjamin Ian Block 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a) x (b) ¨ 3 SEC USE ONLY 4 SOURCE OF FUNDS (see instructions) 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDING IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) ¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 2,500 shares of common stock 8 SHARED VOTING POWER -0- 9 SOLE DISPOSITIVE POWER 2,500 shares of common stock 10 SHARED DISPOSITIVE POWER -0- 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH PERSON 2,500 shares of common stock 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (see instructions) ¨ 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) (see Item 5) Less than 0.1% 14 TYPE OF REPORTING PERSON (see instructions) IN CUSIP No.205859101 SCHEDULE 13D/A Page 12of 20 Pages Item 1. SECURITY AND ISSUER. This Amendment No. 1 to Schedule 13D ("Amendment No. 1") amends and supplements the Schedule 13D filed with the Securities and Exchange Commission on August 11, 2011 (the "Original Schedule 13D" and together with this Amendment No. 1, the "Schedule 13D"), with respect to the shares of common stock, par value $0.001 per share (the "Shares") of Comverge, Inc. (the "Issuer"). Except as set forth herein, the Schedule 13D is unmodified. Item 2. IDENTITY AND BACKGROUND. Item 2(a) of the Schedule 13Dis hereby amended and restated in its entirety as follows: This Schedule 13D is filed by: (i) Ardsley Partners Fund II, L.P., a Delaware limited partnership ("AP II"), with respect to the shares of Common Stock, par value $0.001 per share ("Common Stock") directly held by it; (ii) Ardsley Partners Institutional Fund, L.P., a Delaware limited partnership ("Ardsley Institutional"), with respect to the shares of Common Stock directly held by it; (iii) Ardsley Offshore Fund, Ltd., a British Virgin Islands corporation ("Ardsley Offshore"), with respect to the shares of Common Stock directly held by it; (iv) Ardsley Partners Renewable Energy Fund, L.P., a Delaware limited partnership ("Ardsley Energy"), with respect to the shares of Common Stock directly held by it; (v) Ardsley Renewable Energy Offshore Fund, Ltd., a British Virgin Islands Corporation ("Ardsley Energy Offshore"), with respect to the shares of Common Stock directly held by it; (vi) Ardsley Advisory Partners, a New York general partnership ("Ardsley") which serves as Investment Manager of Ardsley Offshore and Ardsley Energy Offshore and as Investment Adviser of AP II, Ardsley Institutional, Ardsley Energy and a certain managed account, with respect to the shares of Common Stock directly held by Ardsley Offshore, Ardsley Energy Offshore, AP II, Ardsley Institutional, Ardsley Energy and a certain managed account; (vii) Ardsley Partners I, a New York general partnership ("Ardsley Partners") which serves as General Partner of AP II, Ardsley Institutional and Ardsley Energy with respect to the shares of Common Stock directly held by AP II, Ardsley Institutional and Ardsley Energy; (viii) Philip J. Hempleman ("Mr. Hempleman"), the Managing Partner of Ardsley and Ardsley Partners, with respect to the shares of Common Stock directly held by AP II, Ardsley Institutional, Ardsley Energy, Ardsley Offshore, Ardsley Energy Offshore and the managed account; (ix) Mr. Spencer Hempleman, a partner of Ardsley and Ardsley Partners, with respect to the shares of Common Stock directly held by him; and CUSIP No.205859101 SCHEDULE 13D/A Page 13of 20 Pages (x) Mr. Benjamin IanBlock, a partner of Ardsley and Ardsley Partners, with respect to the shares of Common Stock directly held by him. The foregoing persons are hereinafter sometimes collectively referred to as the "Reporting Persons." The filing of this statement should not be construed as an admission that any of the Reporting Persons is, for the purposes of Section 13 of the Act, the beneficial owner of the Common Stock reported herein. Item 2(c) of the Schedule 13D is hereby amended and restated in its entirety as follows: The principal business of: (i) AP II is to serve as a private investment limited partnership, (ii) Ardsley Institutional is to serve as a private investment limited partnership, (iii) Ardsley Offshore is to serve as a private investment exempted company, (iv) Ardsley Energy is to serve as a private investment limited partnership, (v) Ardsley Energy Offshore is to serve as a private investment exempted company, (vi) Ardsley is to serve as investment manager to a variety of private investment funds, including AP II, Ardsley Institutional, Ardsley Offshore, Ardsley Energy and Ardsley Energy Offshore and to make investment decisions on behalf of these private investment funds, (vii) Ardsley Partners is to serve as the general partner of AP II, Ardsley Institutional and Ardsley Energy; (viii) Mr. Hempleman, an individual, is to serve as Managing Partner of Ardsley and Ardsley Partners; (ix) Mr. Spencer Hempleman, an individual, is to serve as a partner of Ardsley and Ardsley Partners; and (x) Mr. Benjamin IanBlock, an individual, is to serve as a partner of Ardsley and Ardsley Partners. Item 2(f) of the Schedule 13D is hereby amended and restated in its entirety as follows: APII, Ardsley Institutional and Ardsley Energy are limited partnerships organized under the laws of the State of Delaware.Ardsley Offshore and Ardsley Energy Offshore are companies organized under the laws of the British Virgin Islands.Ardsley and Ardsley Partners are general partnerships organized under the laws of the State of New York.Each of Mr. Hempleman, Mr. Spencer Hempleman and Mr. Benjamin IanBlock is a United States citizen. Item 2 of the Schedule 13D is hereby amended and supplemented as follows: The Reporting Persons have executed a Joint Acquisition Statement, dated December 13, 2011, with respect to the joint filing of this Schedule 13D, and any amendment or amendments hereto, a copy of which is attached hereto as Exhibit 3.The Reporting Persons are making this single, joint filing because they may be deemed to constitute a "group" within the meaning of Section 13(d)(3) of the Securities Exchange Act of 1934, as amended (the "Exchange Act"). Item 3. SOURCE AND AMOUNT OF FUNDS OR OTHER CONSIDERATION. Item 3 of the Schedule 13D is hereby amended and restated in its entirety as follows: Funds for the purchase of the Shares by APII, Ardsley Institutional, Ardsley Offshore, Ardsley Energy and Ardsley Energy Offshore reported herein were derived from general working capital and margin account borrowings made in the ordinary course of business.In such instances, the positions held in the margin accounts are pledged as collateral security for the repayment of debit balances in the account, which may exist from time to time.Since other securities are held in the margin accounts, it is not possible to determine the amounts, if any, of margin used to purchase the Shares reported herein.Each of Mr. Spencer Hempleman and Mr. Benjamin IanBlock used funds from his respective personal account.A total of approximately $9.5 million was paid to acquire the Shares reported herein. CUSIP No.205859101 SCHEDULE 13D/A Page 14of 20 Pages Item 4. PURPOSE OF TRANSACTION. Item 4 of the Schedule 13D is hereby amended and supplemented to add the following: On December 14, 2011, Ardsley Energy, in compliance with the bylaws of the Issuer, submitted its formal notice of intent to nominate directors at the 2012 annual meeting of shareholders of the Issuer (including any adjournment or postponement thereof or any special meeting held in lieu thereof, the "Annual Meeting") (the "Notice"). The Notice states that Ardsley Energy intends to nominate for election as directors of the Issuer: (i) Mr. Rudolf Joachim Hoefling, (ii) Mr. David R. Kuzma and (iii) Mr. James J. Moore (each, a "Nominee" and together, the "Nominees"). The Reporting Persons believe that the Nominees are highly-qualified and proven executives with extensive experience in finance, investments and key areas of the Company's business, and that each Nominee will bring much-needed insight, accountability and fresh and relevant perspectives to the Board. The Reporting Persons currently intend to conduct a proxy solicitation to elect the Nominees to the Issuer's board of directors. The description of the Notice in this Schedule 13D is qualified in its entirety by reference to the full text of the Notice, a copy of which is filed as Exhibit 4 hereto and is incorporated by reference herein. Item 5. INTEREST IN SECURITIES OF THE COMPANY. Item 5 of the Schedule 13D is hereby amended and restated in its entirety as follows: (a) and (b) The aggregate number and percentage of Shares to which this Schedule 13D relates is 1,752,500 Shares, constituting approximately 6.9% of the 25,430,700 Shares outstanding as of November 2, 2011, as reported in the Company's Form 10-Q filed on November 9, 2011. A. Ardsley Partners Fund II, L.P. (a) As of the date hereof, APII may be deemed the beneficial owner of 419,900 Shares. Percentage: Approximately 1.7% as of the date hereof. (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 419,900 Shares 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition:419,900 Shares (c) None. (d) No person other than the Reporting Persons is known to have the right to receive, or the power to direct the receipt of dividends from, or proceeds from the sale of, such Shares. (e) Not applicable. CUSIP No.205859101 SCHEDULE 13D/A Page 15of 20 Pages B. Ardsley Partners Institutional Fund, L.P. (a) As of the date hereof, Ardsley Institutional may be deemed the beneficial owner of 327,800 Shares. Percentage: Approximately 1.3% as of the date hereof. (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 327,800 Shares 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition:327,800 Shares (c) None. (d) No person other than the Reporting Persons is known to have the right to receive, or the power to direct the receipt of dividends from, or proceeds from the sale of, such Shares. (e) Not applicable. C. Ardsley Offshore Fund, Ltd. (a) As of the date hereof, Ardsley Offshore may be deemed the beneficial owner of 27,300 Shares. Percentage: Approximately 0.1% as of the date hereof. (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 27,300 Shares 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition:27,300 Shares (c) None. (d) No person other than the Reporting Persons is known to have the right to receive, or the power to direct the receipt of dividends from, or proceeds from the sale of, such Shares. (e) Not applicable. D. Ardsley Partners Renewable Energy Fund, L.P. (a) As of the date hereof, Ardsley Energy may be deemed the beneficial owner of 650,400 Shares. Percentage: Approximately 2.6% as of the date hereof. (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 650,400 Shares 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition:650,400 Shares (c) None. (d) No person other than the Reporting Persons is known to have the right to receive, or the power to direct the receipt of dividends from, or proceeds from the sale of, such Shares. (e) Not applicable. CUSIP No.205859101 SCHEDULE 13D/A Page 16of 20 Pages E. Ardsley Renewable Energy Offshore Fund, Ltd. (a) As of the date hereof, Ardsley Energy Offshore may be deemed the beneficial owner of 48,100 Shares. Percentage: Approximately 0.2% as of the date hereof. (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 48,100 Shares 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition:48,100 Shares (c) None. (d) No person other than the Reporting Persons is known to have the right to receive, or the power to direct the receipt of dividends from, or proceeds from the sale of, such Shares. (e) Not applicable. F. Ardsley Advisory Partners (a) As of the date hereof, Ardsley, as the investment manager of APII, Ardsley Institutional, Ardsley Offshore, Ardsley Energy, Ardsley Energy Offshore and that certain managed account may be deemed the beneficial owner of the 1,675,000 Shares held by APII, Ardsley Institutional, Ardsley Offshore, Ardsley Energy, Ardsley Energy Offshore and the managed account. Percentage: Approximately 6.6% as of the date hereof. (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 1,675,000 Shares 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition:1,675,000 Shares (c) None. (d) No person other than the Reporting Persons is known to have the right to receive, or the power to direct the receipt of dividends from, or proceeds from the sale of, such Shares. (e) Not applicable. G. Ardsley Partners I (a) As of the date hereof, API as the general partner of APII, Ardsley Institutional and Ardsley Energy may be deemed the beneficial owner of the 1,398,100 Shares held by APII, Ardsley Institutional and Ardsley Energy. Percentage: Approximately 5.5% as of the date hereof. (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 1,398,100 Shares 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition:1,398,100 Shares (c) None. (d) No person other than the Reporting Persons is known to have the right to receive, or the power to direct the receipt of dividends from, or proceeds from the sale of, such Shares. (e) Not applicable. CUSIP No.205859101 SCHEDULE 13D/A Page 17of 20 Pages H. Philip J. Hempleman (a) As of the date hereof, Mr. Hempleman, (i) as the managing partner of Ardsley and Ardsley Partners and may be deemed the beneficial owner of the 1,675,000 Shares held by APII, Ardsley Institutional, Ardsley Offshore,Ardsley Energy, Ardsley Energy Offshore and that certain managed account. Percentage: Approximately 6.6% as of the date hereof. (b) 1. Sole power to vote or direct vote: 0 2. Shared power to vote or direct vote: 1,675,000 Shares 3. Sole power to dispose or direct the disposition: 0 4. Shared power to dispose or direct the disposition:1,675,000 Shares (c) None. (d) No person other than the Reporting Persons is known to have the right to receive, or the power to direct the receipt of dividends from, or proceeds from the sale of, such Shares. (e) Not applicable. I. Spencer Hempleman (a) As of the date hereof, Mr. Spencer Hempleman, may be deemed the beneficial owner of 75,000 shares. Percentage: Approximately 0.3% as of the date hereof. (b) 1. Sole power to vote or direct vote: 75,000 2. Shared power to vote or direct vote: 0 Shares 3. Sole power to dispose or direct the disposition: 75,000 4. Shared power to dispose or direct the disposition: 0 Shares (c) None. (d) No person other than the Reporting Persons is known to have the right to receive, or the power to direct the receipt of dividends from, or proceeds from the sale of, such Shares. (e) Not applicable. J. Benjamin IanBlock (a) As of the date hereof, Mr. Benjamin IanBlock, may be deemed the beneficial owner of 2,500 shares. Percentage: Less than 0.1% as of the date hereof. (b) 1. Sole power to vote or direct vote: 2,500 Shares 2. Shared power to vote or direct vote: 0 3. Sole power to dispose or direct the disposition: 2,500 Shares 4. Shared power to dispose or direct the disposition:0 (c) None. (d) No person other than the Reporting Persons is known to have the right to receive, or the power to direct the receipt of dividends from, or proceeds from the sale of, such Shares. (e) Not applicable. CUSIP No.205859101 SCHEDULE 13D/A Page 18of20 Pages Item 6. CONTRACTS, ARRANGEMENTS, UNDERSTANDINGS OR RELATIONSHIPS WITH RESPECT TO SECURITIES OF THE ISSUER. Item 6 is hereby amended and supplemented to add: Other than the Joint Acquisition Statement attached as Exhibit 3 hereto and the Nominee Agreements (as defined below),there are no contracts, arrangements, understandings or relationships (legal or otherwise) among the persons named in Item 2 hereof and between such persons and any person with respect to any securities of the Company, including but not limited to transfer or voting of any other securities, finder's fees, joint ventures, loan or option arrangements, puts or calls, guarantees of profits, divisions of profits or loss, or the giving or withholding of proxies. Each of the Nominees has entered into a nominee agreement, dated December 6, 2011 with Ardsley (each, a “Nominee Agreement” and collectively, the "Nominee Agreements"), pursuant to which each has agreed to stand for election to the Issuer's board of directors at the 2012 Annual Meeting and to serve as a director if elected.Pursuant to the Nominee Agreement, Ardsley and its affiliates have agreed to pay the costs of soliciting proxies in support of the election of the Nominees to the Board, and indemnify each Nominee for claims arising from such Nominee's role as a nominee for director. This summary of the Nominee Agreements is qualified in its entirety by reference to the full text of the form of Nominee Agreement, which is attached as Exhibit 5 hereto and is incorporated by reference herein. Item 7. MATERIAL TO BE FILED AS EXHIBITS. Exhibit 3:Joint Acquisition Statement as required by Rule 13d-1(k)(1) under the Act. Exhibit 4:Stockholder Notice of Intent to Nominate Persons for Election as Directors at the 2012 Annual Meeting of the Stockholders of Comverge, Inc., dated December 13, 2011. Exhibit 5:Form of Nominee Agreement. CUSIP No.205859101 SCHEDULE 13D/A Page 19of20 Pages SIGNATURES After reasonable inquiry and to the best of our knowledge and belief, the undersigned certify that the information set forth in this Schedule 13D is true, complete and correct. Dated:December 14, 2011 ARDSLEY PARTNERS FUND II, L.P. BY: ARDSLEY PARTNERS I, GENERAL PARTNER BY: /s/ Steve Napoli Steve Napoli General Partner ARDSLEY PARTNERS INSTITUTIONAL FUND, L.P. BY: ARDSLEY PARTNERS I, GENERAL PARTNER BY: /s/ Steve Napoli Steve Napoli General Partner ARDSLEY OFFSHORE FUND, LTD. BY: /s/ Steve Napoli Steve Napoli Director ARDSLEY PARTNERS RENEWABLE ENERGY FUND, L.P. BY: ARDSLEY PARTNERS I, GENERAL PARTNER BY: /s/ Steve Napoli Steve Napoli General Partner ARDSLEY RENEWABLE ENERGY OFFSHORE FUND, LTD. BY: /s/ Steve Napoli Steve Napoli Director CUSIP No.205859101 SCHEDULE 13D/A Page 20of 20 Pages ARDSLEY ADVISORY PARTNERS BY: /s/ Steve Napoli Steve Napoli Partner ARDSLEY PARTNERS I BY: /s/ Steve Napoli Steve Napoli General Partner PHILIP J. HEMPLEMAN, INDIVIDUALLY BY: /s/ Steve Napoli* Steve Napoli As attorney in fact for Philip J. Hempleman SPENCER HEMPLEMAN, INDIVIDUALLY /s/ Spencer Hempleman BENJAMIN IANBLOCK, INDIVIDUALLY /s/ Benjamin IanBlock * Evidence of Power of Attorney was filed with the Schedule 13G/A filed on February 15, 2006 (Acc-no: 0000902664-06-000895) and is incorporated by reference into this filing. EXHIBIT 3 JOINT ACQUISITION STATEMENT PURSUANT TO RULE 13d-1(k) The undersigned acknowledge and agree that the foregoing statement on Schedule 13D, is filed on behalf of each of the undersigned and that all subsequent amendments to this statement on Schedule 13D, shall be filed on behalf of each of the undersigned without the necessity of filing additional joint acquisition statements.The undersigned acknowledge that each shall be responsible for the filing of such amendments, and for the completeness and accuracy of the information concerning him or it contained therein, but shall not be responsible for the completeness and accuracy of the information concerning the others, except to the extent that he or it knows or has reason to believe that such information is inaccurate. Dated:December 13, 2011 ARDSLEY PARTNERS FUND II, L.P. BY: ARDSLEY PARTNERS I, GENERAL PARTNER BY: /s/ Steve Napoli Steve Napoli General Partner ARDSLEY PARTNERS INSTITUTIONAL FUND, L.P. BY: ARDSLEY PARTNERS I, GENERAL PARTNER BY: /s/ Steve Napoli Steve Napoli General Partner ARDSLEY OFFSHORE FUND, LTD. BY: /s/ Steve Napoli Steve Napoli Director ARDSLEY PARTNERS RENEWABLE ENERGY FUND, L.P. BY: ARDSLEY PARTNERS I, GENERAL PARTNER BY: /s/ Steve Napoli Steve Napoli General Partner ARDSLEY RENEWABLE ENERGY OFFSHORE FUND, LTD. BY: /s/ Steve Napoli Steve Napoli Director ARDSLEY ADVISORY PARTNERS BY: /s/ Steve Napoli Steve Napoli Partner ARDSLEY PARTNERS I BY: /s/ Steve Napoli Steve Napoli General Partner PHILIP J. HEMPLEMAN, INDIVIDUALLY BY: /s/ Steve Napoli* Steve Napoli As attorney in fact for Philip J. Hempleman SPENCER HEMPLEMAN, INDIVIDUALLY /s/ Spencer Hempleman BENJAMIN IANBLOCK, INDIVIDUALLY /s/ Benjamin IanBlock * Evidence of Power of Attorney was filed with the Schedule 13G/A filed on February 15, 2006 (Acc-no: 0000902664-06-000895) and is incorporated by reference into this filing. EXHIBIT 4 STOCKHOLDER NOTICE OF INTENT TO NOMINATE PERSONS FOR ELECTION AS
